            Case 1:19-cv-10178-ADB Document 27 Filed 02/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

                                                 :
Daniel Doe,                                      :
                                                 :
                      Plaintiff,                 :
       v.                                        :
                                                   Civil Action No.: 1:19-cv-10178-ADB
                                                 :
National Grid USA Service Company, Inc.;         :
and DOES 1-10, inclusive,                        :
                                                 :
                                                 :
                      Defendants.                :

                                   NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: February 21, 2020

                                                  Respectfully submitted,

                                                  PLAINTIFF, Daniel Doe

                                                  /s/ Sergei Lemberg

                                                  Sergei Lemberg, Esq.
                                                  B.B.O. No.: 650671
                                                  LEMBERG LAW, L.L.C.
                                                  43 Danbury Road, 3rd Floor
                                                  Wilton, CT 06897
                                                  Telephone: (203) 653-2250
                                                  Facsimile: (203) 653-3424
                                                  slemberg@lemberglaw.com
         Case 1:19-cv-10178-ADB Document 27 Filed 02/21/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, a true and correct copy of the foregoing
Notice of Settlement was served electronically by the U.S. District Court for the District of
Massachusetts Electronic Document Filing System (ECF) and that the document is available on
the ECF system.

                                           By_/s/ Sergei Lemberg_________

                                                   Sergei Lemberg
